Citation Nr: 1802414	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus type II.

3. Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type II.

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus type II or the service-connected degenerative arthritis of the thoracolumbar spine.

5. Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus type II or the service-connected degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Army from November 1965 to August 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2016, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to determine what, if any, current diagnosis the Veteran has for diabetes and for an opinion addressing causation and aggravation regarding the Veteran's contended peripheral neuropathy of the upper and lower extremities.  As to the Veteran's lower extremities in particular, the appeal was also remanded for an opinion as to whether the Veteran's sensory peripheral neuropathy and sciatic radiculopathy of the lower extremities are manifested by separate and distinct symptoms.  
Following remand, the Veteran underwent VA examinations regarding the issues on appeal.  The Board finds that the VA examinations for diabetes and peripheral neuropathy of the upper right and left extremities are in substantial compliance with the March 2016 remand directives, and further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  However, as will be discussed below, there was not substantial compliance with the March 2016 remand directives regarding the Veteran's right and left lower extremity peripheral neuropathy as secondary to his arthritis of the thoracolumbar spine.  As such, further remand is necessary. 

The issues of peripheral neuropathy of the right and left lower extremities as secondary to thoracolumbar spine arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis for diabetes mellitus type II.

2.  The Veteran is not service-connected for diabetes mellitus type II and does not have a diagnosis for diabetic peripheral neuropathy of the right upper extremity.  

3.  The Veteran is not service-connected for diabetes mellitus type II and does not have a diagnosis for diabetic peripheral neuropathy of the left upper extremity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303(a) (2017).

2.  The criteria for service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303(a) (2017).

3.  The criteria for service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in October 2010.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  Additionally, the VA examinations afforded the Veteran in July 2016 for diabetes mellitus type II and peripheral neuropathy of the right and left upper extremities are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  For each condition being examined, the examiner considered the Veteran's symptoms and history and applied accepted medical standards and principles.        

As VA satisfied its duties to notify and assist the Veteran as to the issues of diabetes mellitus type II and peripheral neuropathy of the right and left upper extremities, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 as to these issues and that the Veteran will not be prejudiced as a result of the Board's adjudication of these claims.

Service Connection 

On a direct basis, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include type II diabetes, may be service connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  VA laws and regulations provide that if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to Agent Orange.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  38 C.F.R. § 3.309(e) lists the diseases covered by the regulation.  

Having reviewed the record, the Board finds that service connection for diabetes mellitus type II is not warranted on a direct or presumptive basis.  The record does not reflect a current diagnosis for diabetes mellitus type II.  The July 2016 VA examiner indicated that the Veteran does not meet the criteria for a diagnosis for diabetes mellitus type I or type II.  As the examiner reviewed the record, physically examined the Veteran, and conducted appropriate testing, the Board finds the assessment probative.  As there is no current diagnosis for diabetes mellitus type II, service connection for this disability cannot be established on a direct or presumptive basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that a current diagnosis is the cornerstone of a claim for service connection).  

In light of the evidence, the Board finds that the preponderance of the evidence does not support service connection for diabetes mellitus type II.  Accordingly, service connection for diabetes mellitus type II, to include as due to Agent Orange exposure, is denied.

Peripheral Neuropathy of the Right and Left Upper Extremities

The Veteran contends that he has peripheral neuropathy of the right and left upper extremities secondary to his diabetes mellitus type II.

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the Veteran does not have a current diagnosis for peripheral neuropathy of the right or left upper extremities.  The July 2016 VA examiner indicated that the Veteran does not have diabetic peripheral neuropathy of the right or left upper extremity.  As the examiner reviewed the record, physically examined the Veteran, and conducted appropriate testing, which revealed all normal sensory results for the right and left upper extremities, the Board finds the assessment probative.  Lacking a current diagnosis for peripheral neuropathy of the right or left upper extremities, the cornerstone element of service connection has not been met.  Brammer v. Derwinski, 3 Vet. App. at 225.  As such, service connection is not warranted on any basis.  Furthermore, as the Veteran does not have a current diagnosis for diabetes mellitus type II, there is also no service-connected disability to establish a claim for secondary service connection.   

In light of the evidence, the Board finds that the preponderance of the evidence does not support service connection for peripheral neuropathy of the right and left upper extremities.  Accordingly, service connection for peripheral neuropathy of the right and left upper extremities as secondary to diabetes mellitus type II is denied.


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus type II is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type II is denied.


REMAND

The Board finds that further remand is necessary regarding the Veteran's claims for peripheral neuropathy of the right and left lower extremities as secondary to his service-connected arthritis of the thoracolumbar spine. 

The March 2016 remand requested that if the Veteran's right and/or left lower extremity peripheral neuropathy disorder(s) is not due to or aggravated by the diabetes mellitus type II or there is not a current diagnosis of diabetes mellitus type II, then the examiner must provide an opinion as to whether any currently or previously diagnosed right and/or left lower extremity peripheral neuropathy disorder(s) is due to or aggravated by the service-connected degenerative arthritis of the thoracolumbar spine.  The July 2016 VA examiner indicated that the Veteran does not have a diagnosis for diabetes mellitus type II or diabetic peripheral neuropathy of the lower extremities.  A July 2016 non-diabetic peripheral neuropathy examination was also conducted, and the examiner indicted diagnoses of peripheral neuropathy of the lower extremities and noted the Veteran's reports of burning and numbness in his feet.  However, neither examination report was accompanied by a medical opinion.  

While the July 2016 VA examiner indicated that the Veteran does not have diabetic peripheral neuropathy of the lower extremities, the Veteran has reported symptoms of burning and numbness of the right and left foot, and the July 2016 diabetic peripheral neuropathy examination indicated decreased vibration senses for the lower extremities.  The Veteran is also already service-connected for sciatic radiculopathy of the lower extremities.  The remand specified that the examiner must also provide an opinion as to whether the Veteran's symptoms asserted as sensory peripheral neuropathy, including burning and numbness of the right and left foot, are separate and distinct from the Veteran's service-connected right and left lower extremity sciatic radiculopathy.  

Without such an opinion, the record is insufficient to decide whether the Veteran is already being compensated for the burning and numbness of his right and left foot as symptoms of his sciatic radiculopathy.  An assessment that the Veteran does not have diabetic peripheral neuropathy of the lower extremities does not sufficiently address this issue as it does not explicitly indicate that those symptoms are actually due to the Veteran's sciatic radiculopathy and not to a separate and distinct peripheral nerve condition, even if not diabetic peripheral neuropathy.  As such, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this remand, to the July 2016 VA examiner who conducted the peripheral neuropathy examination.  If the examiner who drafted the July 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The opinion provided must be accompanied by a complete  rationale as to why the examiner reached the conclusions provided.   

The examiner is asked to provide an opinion as to whether any currently or previously diagnosed right and/or left lower extremity peripheral neuropathy disorder(s) is due to or aggravated by the service-connected degenerative arthritis of the thoracolumbar spine.  In doing so, the examiner must provide an opinion as to whether the Veteran's symptoms of burning and numbness of the right and left foot are symptoms of his service-connected sciatic radiculopathy of the lower extremities or symptoms of a separate and distinct disorder.

2. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


